Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 1 of 36 Page ID #:235



   1 Daniel J. Orlowsky                               James A. Morris, Esq. (CSBN 296852)
     ORLOWSKY LAW, LLC                                jmorris@jamlawyers.com
   2 7777 Bonhomme, Suite 1910                        Shane. A. Greenberg, Esq. (CSMN 210932)
     St. Louis, Missouri 63105                        sgreenberg@jamlawyers.com
   3 Phone: (314) 725-5151                            MORRIS LAW FIRM
     Fax; (314) 455-7375                              4111 W. Alameda Avenue, Suite 611
   4 dan@orlowskylaw.com                              Burbank, CA 91505
     (Pro Hac Vice)                                   Tel: (747) 283-1144
   5                                                  Fax: (747) 283-1143
     Adam M. Goffstein
   6 GOFFSTEIN LAW, LLC
     7777 Bonhomme, Suite 1910
   7 St. Louis, Missouri 63105
     Phone: (314) 725-5151
   8 Fax: (314) 455-7278
     adam@goffsteinlaw.com
   9 (Pro Hac Vice)

  10 Attorneys for Plaintiffs
  11                               UNITED STATES DISTRICT COURT
  12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13 KALEE PRZYBYLAK and ANIL KUMAR                  Case No. 2:19-CV-02038-PA-GJSx
     URMIL, on behalf of themselves and all others
  14 similarly situated,                             Hon. Percy Anderson
  15                 Plaintiffs,                     PLAINTIFFS’ OPPOSITION TO
                                                     DEFENDANT’S MOTION TO DISMISS
  16         v.                                      COMPLAINT
  17 BISSELL BETTER LIFE, LLC.                       Date:                 July 22, 2019
                                                     Time:                  1:30 p.m.
  18                 Defendant.                      Courtroom:             9A
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       Case No. 2:19-cv-02038-PA-GJSx
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 2 of 36 Page ID #:236



   1                                                   TABLE OF CONTENTS
                                                                                                                                     Page
   2
   3 I.       INTRODUCTION ......................................................................................................... 1

   4 II.      STANDARD OF REVIEW ........................................................................................... 2

   5 III. THE MOTION SHOULD BE DENIED ....................................................................... 3
   6       A. Defendant Failed to Comply With Local Rule 7-3 .................................................... 3
   7       B. The Court Should Reject Defendant’s Arguments for Dismissal of the Nationwide
   8          Class Action Claims ................................................................................................... 3

   9          1. Defendant’s Arguments Are Contrary to the Ninth Circuit’s Decision in
                 Melendres ............................................................................................................... 3
  10
  11
              2. Rule 12(b)(6) Does Not Permit Dismissal of Class Allegations ............................ 7

  12       B. Plaintiffs Have Pled With Particularity ...................................................................... 8

  13          1. Plaintiffs’ Allegations Satisfy Rule 9(b) ................................................................ 8
  14          2. Plaintiffs have Standing to Bring Claims Based Upon Defendant’s Website...... 10
  15       C. Defendants’ Arguments for Dismissal of Specific Claims Lack Merit .................... 12
  16
              1. Plaintiffs’ Allegations Satisfy the Reasonable Consumer Standard .................... 12
  17
              a.    Under Williams and Balser, Whether the Labeling Has the Capacity to Deceive
  18                or Confuse Reasonable Consumers Is a Factual Issue Not Susceptible to
                    Resolution on the Pleadings ................................................................................. 12
  19
  20          b. Defendant’s Alternative Interpretations of The Challenged Misrepresentations
                 and Labeling Cannot Support Dismissal .............................................................. 14
  21
              c.    Defendant’s Arguments That the Ingredients List or Other Labeling Clear Up
  22                Any Misconception Is Contrary to Williams ........................................................ 19
  23
              2. Plaintiff States a Claim Under the Magnuson-Moss Warranty Act ..................... 21
  24
              a.    Plaintiff Has Alleged Warranty Claims Under California Law ........................... 21
  25
              b. Plaintiff Has Alleged a “Written Warranty” Under the MMWA ......................... 21
  26
              3. Plaintiff Sufficiently States Causes of Action for State Warranty Claims ........... 22
  27
  28          a.    Plaintiff Sufficiently States an Express Warranty Claim ..................................... 22

       Case No. 2:19-cv-02038-PA-GJSx                                   i                         --
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 3 of 36 Page ID #:237



   1          b. Plaintiff Sufficiently States A Claim For Breach of the Implied Warranty of
                 Merchantability .................................................................................................... 23
   2
   3          4. Plaintiffs Have Properly Pled Their Remaining Claims ...................................... 25

   4 IV. CONCLUSION ........................................................................................................... 25
   5
   6
   7
   8
   9

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       Case No. 2:19-cv-02038-PA-GJSx                               ii
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 4 of 36 Page ID #:238



   1                                TABLE OF AUTHORITIES
                                                                             Page(s)
   2 Cases
   3
     Ashcroft v. Iqbal
   4   556 U.S. 662, 129 S. Ct. 1937 (2009)…………..………………………...……………………...2

   5 Astiana v. Ben & Jerry's Homemade, Inc.
       2011 WL 2111796 (N.D. Cal. May 26, 2011)…………………………………...………..8, 9, 10
   6
     Atkinson v. Elk Corp. of Texas
   7
       142 Cal. App. 4th 212 (2006)…………………………………………………………………...24
   8
     Babaian v. Dunkin’ Brands Grp. Inc.
   9   2018 U.S. Dist. LEXIS 98673 (C.D. Cal. June 12, 2018)……………………………………….6
  10 Balser v. Hain Celestial Grp., Inc.
  11   640 F. App’x 694 (9th Cir. 2016)……….…………………………...…...…………….12, 13, 16

  12 Barakezyan v. BMW of N. Am., LLC,
       2016 WL 2840803 (C.D. Cal. Apr. 7, 2016)…………………………………………………....25
  13
     Barron v. Snyder’s-Lance, Inc.
  14   2015 WL 11182066 (S.D Fla. Mar. 20, 2015)………………………………………………….20
  15
       Bohac v. Gen. Mills, Inc.
  16     2014 WL 1266848 (N.D. Cal. Mar. 26, 2014)………………………………………….20
  17 Boswell v. Costco Wholesale Corp.
  18   2016 WL 3360701 (C.D. Cal. June 6, 2016)………………………………...………………….23

  19 Brazil v. Dole Packaged Foods, LLC
       660 F. App’x 531 (9th Cir. 2016)…………………………………………………………….....12
  20
     Brenner v. Procter & Gamble Co.
  21   2016 WL 8192946 (C.D. Cal. Oct. 20, 2016)…………………………………………………..22
  22
     Brown v. The Hain Celestial Grp., Inc.
  23   913 F.Supp.2d 881 (N.D. Cal. 2016)………………………………………………..………….22

  24 Bruton v. Gerber Prods. Co.
       2014 WL 172111 (N.D. Cal. Jan. 15, 2014) ………………………………………………….…5
  25
  26 Cartwright v. Viking Indus., Inc.
       249 F.R.D. 351, 356 (E.D. Cal. 2008)…………………………………………………………..24
  27
     Casas v. Victoria’s Secret Stores, LLC
  28   2014 WL 12708972 (C.D. Cal. Oct. 20, 2014)……………………………………………..……3

       Case No. 2:19-cv-02038-PA-GJSx       iii
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 5 of 36 Page ID #:239



   1
       Clemens v. DaimlerChrysler Corp.
   2     534 F.3d 1017 (9th Cir. 2008)………………………………….…….……………………..21, 24
   3
     Corcoran v. CVS. Health Corp., Inc.
   4   2016 WL 4080124 (N.D. Cal. July 29, 2016)………………………….………………...……6, 7

   5 Cover v. Windsor-Surry Co.
        2016 WL 520991 (N.D. Cal. Feb. 10, 2016)…………………………………………………….7
   6
     Cruz v. Sky Chefs, Inc.
   7
       2013 WL 1892337 (N.D. Cal. May 6, 2013)………………..……..…………………………….8
   8
     Duraflame, Inc. v. Hearthmark, LLC
   9   2013 WL 12177870 (N.D. Cal. Feb. 8, 2013)…………………………………………………..18
  10 Easter v. Am. W. Fin.
  11   381 F.3d 948 (9th Cir. 2004)…………………………………………………………………….6

  12 Ellsworth v. U.S. Bank, N.A.
       2014 WL 2734953 (N.D. Cal. June 13, 2014)…………………………………...………………5
  13
     Eminence Capital, LLC v. Aspeon, Inc.
  14   316 F.3d 1048, 1052 (9th Cir. (2003)…………………………………………..……………..…2
  15
     Fagan v. Neutrogena Corp.
  16   2014 WL 92255 (C.D. Cal. Jan. 8, 2014)…………………………….……..………….14, 19, 21

  17 Fallick v. Nationwide Mut. Ins. Co.
       162 F.3d 410 (6th Cir. 1998)……………………………………………….……………………4
  18
  19 Forcellati v. Hyland’s Inc.
       876 F. Supp. 2d 1155 (C.D. Cal. 2012)………………………….………..…………………6, 14
  20
     Freeman v. Time, Inc.
  21   68 F.3d 285 (9th Cir. 1995)………………………………………………….…………………14
  22
     Garcia v. Kashi Co.
  23   43 F. Supp. 3d 1359 (S.D. Fla. 2014)…………………………………………………………..20

  24 Gasser v. Kiss My Face, LLC
       2017 WL 4773426 (N.D. Cal. Oct. 23, 2017)…………………………..……………9, 16, 17, 22
  25
     Gillibeau v. City of Richmond
  26
       417 F.2d 426 (9th Cir.1969)…………………………………..………………………………7, 8
  27
     Grodzitsky v. Am. Honda Motor Co.
  28    2013 U.S. Dist. LEXIS 33387, at *32-33 (C.D. Cal. Feb. 19, 2013)……………………………5

       Case No. 2:19-cv-02038-PA-GJSx      iv
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 6 of 36 Page ID #:240



   1
       Hairston v. South Beach Beverage Co.
   2     2012 WL 1893818 (C.D. Cal. May 18, 2012)………………………………………………….20
   3
     Haskell v. Time, Inc.
   4   857 F.Supp. 1392 (E.D. Cal. 1994)……………………………………………………..18
   5 Henderson v. Gruma Corporation
       2011 WL 1362188 (C.D. Cal. Apr. 2011………………………………………………………13
   6
   7 In re 5-hour ENERGY Marketing and Sales Litig.
        2014 WL 5311272 (C.D. Cal. Sept. 4, 2014)….…………………………………………………4
   8
     In re Aftermarket Auto. Lighting Prods. Antitrust Litig.
   9     2009 WL 9502003 (C.D. Cal. July 6, 2009)………………………………………………….…7
  10
     In re Chrysler-Dodge-Jeep Ecododiesel Mktg., Sales Practices, & Prod. Liab. Litig.
  11    295 F.Supp.3d 927 (N.D. Cal. 2018)……………………………………………………...…….5

  12 In re ConAgra Foods Inc.
        908 F. Supp. 2d 1090 (C.D. Cal. 2012)………………………………………………………...10
  13
  14 In re Ferrero Litigation
         794 F.Supp.2d 1107 (S.D. Cal. 2011)…………………………..……………………...11
  15
       In re Hydroxycut Mktg. and Sales Practices Litig.
  16      801 F. Supp. 2d 993 (S.D. Cal. 2011)………..………………………………………………….5
  17
     In re MyFord Touch Consumer Litig.
  18    46 F. Supp. 3d 936 (N.D. Cal. 2014)…………………………………………………………..25

  19 In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig.
        754 F. Supp. 2d 1145, 1184 (C.D. Cal. 2010)………………………………………………24, 25
  20
     In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and Prods. Liability Litig
  21
        2017 WL 3058563 (N.D. Cal. July 19, 2017)………………………….…………………….…..5
  22
     Janney v. General Mills
  23    2014 WL 1266299 (N.D. Cal. Mar. 26, 2015)……………………………………….…………18
  24 Johnson v. Nissan N. Am., Inc.
  25   272 F. Supp. 3d 1168 (N.D. Cal. 2017)……………………………………………….…………7

  26 Jou v. Kimberly-Clark Corp.
       2013 WL 6491158 (N.D. Cal. Dec. 10, 2013)…………………………….…8, 10, 14, 18, 19, 20
  27
     Kane v. Chiobani
  28   2013 WL 5289253 (N.D. Cal. Sept.19, 2013)…………………………………………………..20
       Case No. 2:19-cv-02038-PA-GJSx             v
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 7 of 36 Page ID #:241



   1
       Kearns v. Ford Motor Co.
   2     567 F.3d 1120 (9th Cir. 2009)………………………………………………………………..8, 10
   3
     Kutza v. Williams-Sonoma, Inc.
   4   2018 WL 5886611 (N.D. Cal. November 9, 2018)………….………………………………..4, 5

   5 Kwikset Corp. v. Superior Court
         51 Cal.4th 310, 120 Cal.Rptr.3d 741, 246 P.3d 877 (2011)…………………………...11
   6
   7 Madenlian v. Flax USA, Inc.
       2014 WL 7723578 (C.D. Cal. March, 31, 2014)………………………………………………20
   8
     Mazza v. American Honda Motor Co.
   9  666 F.3d 581 (9th Cir. 2012)…………………....………………………………………………..7
  10
       McCary v. Elations, Co.
  11     2013 WL 6403073 (C.D. Cal. July 12, 2013)………………………………………….11
  12 Melendres v Arpaio
      784 F.3d 1254 (9th Cir. 2015)…………………………………………………………3, 4, 5, 6, 7
  13
  14 Michael v. Honest Co., Inc.
       2016 WL 8902574 (C.D. Cal. Dec. 6, 2016)………………………………………...…………13
  15
       Newcal Indus., Inc. v. Ikon Office Solution
  16
         513 F.3d 1038 (9th Cir. 2008)………………………………………………………….18
  17
       Parker v. J.M. Smucker Co.
  18     2013 WL 4516156 (N.D. Cal. Aug. 23, 2013)……………………………………………...13, 18
  19 Paulino v. Conopco, Inc.
       2015 WL 4895234 (E.D.N.Y. Aug. 17, 2015)………………..………………………………...18
  20
  21 Pecanha v. The Hain Celestial Group, Inc.
       2018 WL 534299 (N.D. Cal. Jan. 24, 2018)……………………………………………….…….5
  22
       Pelayo v. Nestle USA, Inc.
  23
         989 F. Supp. 2d 973 (C.D. Cal. 2013)……………………………………………...19, 20
  24
       Perez v. Monster, Inc.
  25     149 F. Supp. 3d 1176 (N.D. Cal. 2016)…………………...……………………………………24

  26 Pom Wonderful LLC v. Ocean Spray Cranberries, Inc.
       642 F. Supp. 2d 1112 (C.D. Cal. 2009)……………………...…………………………………10
  27
  28 Real v. Johnson & Johnson Consumer Cos.

       Case No. 2:19-cv-02038-PA-GJSx          vi
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 8 of 36 Page ID #:242



   1     2016 U.S. Dist. LEXIS 80044 (C.D. Cal. Feb. 8, 2016)………………………………………...5

   2 Segedie v. Hain Celestial Grp. Inc.
       2015 WL 2168374 (S.D.N.Y. May 7, 2015)……………………………………………………20
   3
   4 Shank v. Presidio Brands, Inc.
       2018 WL 510169 (N.D. Cal. Jan. 23, 2018)……………………………………..………....16, 18
   5
     Smith v. Jackson
   6   84 F.3d 1213, 1217 (9th Cir. 1996)……...……………………….………………………………2
   7
     Southland Sod Farms v. Stover Seed Co.
   8   108 F.3d 1134 (9th. Cir. 1997)………………………..………………………………...18
   9 Spokeo, Inc. v. Robins
       136 S. Ct. 1540 (2016)…………………………………..……………………………………….5
  10
  11 Sosna v. Iowa
       419 U.S. 393 (1974)……………..……………………………………………………………….4
  12
     Stotz v. Mophie Inc.
  13   2017 WL 1106104 (C.D. Cal. Feb. 27, 2017)…………….………….…………………………..4
  14
     Surzyn v. Diamond Foods, Inc.
  15   2014 WL 2212216 (N.D. Cal. May 28, 2014)………………………………………………….20

  16 Swearingen v. Late July Snacks LLC
       2017 WL 1806483 (N.D. Cal. May 5, 2017)…………………………………………………….9
  17
  18 Tsan v. Seventh Generation, Inc.
         2015 WL 6694104 (N.D. Cal. Nov. 3, 2015)…………………………………………..20
  19
       Vicuna v. Alexia Foods, Inc.
  20     2012 WL 1497507 (N.D. Cal. Apr. 27, 2012)……..….…………………..………………..12, 13
  21
     Viggiano v. Johnson & Johnson
  22   2015 WL 12860480 (C.D. Cal. June 12, 2015)……………….…….…………….……..……4, 6

  23 Viggiano v. Hansen Natural Corp.
       944 F.Supp.2d 877 (C.D. Cal. 2013)……………………………………………………………20
  24
  25 Von Koenig v. Snapple Beverage Corp.
       713 F. Supp. 2d 1066 (E.D. Cal. 2010)………………………………..………………………..10
  26
     Warth v. Seldin
  27    422 U.S. 490 (1975)………………………………………………………………………..……6
  28 Williams v. Gerber Products

       Case No. 2:19-cv-02038-PA-GJSx     vii
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 9 of 36 Page ID #:243



   1     552 F.3d 934, 938 (9th Cir. 2008)…………………….…………...………………..12, 13, 16, 19

   2 Yumul v. Smart Balance, Inc.
   3     733 F.Supp.2d 1117 (C.D. Cal. 2010)…………..……………………………………...19

   4 Zakaria v. Gerber Prods. Co.
       2015 WL 3827654 (C.D. Cal. June 18, 2015)……………………………………..………..23, 24
   5
     Statutes
   6
   7 15 U.S.C. § 2301……………………………………………………………………………………2
   8 15 U.S.C. §2301(1)…………………………………………………..……………………………21
   9 15 U.S.C. § 2301(6)(A)……………………………………………………...…………………….21

  10
       Cal. Com. Code § 2314(2)(f)………………………….………………………………………23, 24
  11
       Other Authorities
  12
       40 Fed. Reg. 25721 (1975)…………………………………….…………………………………..21
  13
       40 Fed. Reg. 25722 (1975)………………………….……………………………………………..21
  14
  15 75 Fed. Reg. 63552 (2010)……………………………………..……………………………20
  16 75 Fed. Reg. 63586 (2010) ………………………………………………………………..……20
  17
       U.C.C. § 2-314…………………………………………...………………………………………..23
  18
       Rules
  19
       Fed. R. Civ. P. 9(b)………..………………….…..……………………………………2, 8, 9, 10, 25
  20
  21 Fed. R. Civ. P. 12(b)(6)………………………………………………….……………….7. 8, 14, 20
  22 Fed. R. Civ. P. 15(a)(2)…………………………………………….……………………………….2
  23 Local Rule 7-3………………………………..…………………………………………………..1, 3
  24
  25
  26
  27
  28

       Case No. 2:19-cv-02038-PA-GJSx     vii
       OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 10 of 36 Page ID #:244



    1     I.   INTRODUCTION

    2          Defendant BISSELL Better Life, LLC (“Defendant” or “Better Life”) exploits consumers’
    3 preference for natural products by representing to consumers that its Better Life household and
    4
        personal care products (the “Products”) accomplish their purpose “NATURALLY,” are “natural,”
    5
        and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.”
    6
        Reasonable consumers, including Plaintiffs Kalee Przybylak and Anil Kumar Urmil (“Plaintiffs”),
    7
    8 understand these terms to mean that the Products are comprised only of ingredients that exist in
    9 nature without the addition of any extra chemicals or anything artificial. But the Products are not

   10 “natural” because they contain ingredients that are synthetic, non-natural, and highly chemically
   11
        processed. And the Products are not made with “plant-derived cleaning agents” because they
   12
        contain synthetic cleaning agents.
   13
               Defendant’s Motion to Dismiss should be denied in its entirety for a number of reasons.
   14
        As a preliminary matter, Defendant has failed to comply with the meet and confer requirements set
   15
   16 forth in Local Rule 7-3. Moreover, Defendant does not contest Plaintiffs’ assertions. In fact, it
   17 concedes that its Products contain unnatural and synthetic ingredients. Motion To Dismiss
   18 (“MTD”) at 1. Instead, Defendant’s main argument is that it is implausible that a reasonable
   19
        consumer would actually believe its representations. But the Ninth Circuit has repeatedly taken
   20
        the view that the use of “natural” could reasonably be understood to mean “all natural” or “100%
   21
        natural” and thus contain no unnatural and/or synthetic ingredients. Nevertheless, whether a label
   22
   23 representation is misleading is a question of fact that cannot be decided at the pleading stage.
   24          Defendant argues that Plaintiffs lack standing to assert common law claims on behalf of a

   25 nationwide class. But the Ninth Circuit takes the position that if a Plaintiff has standing to bring
   26 his individual claims (which is not disputed here), then the standing inquiry is concluded and any
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                   1                   --
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 11 of 36 Page ID #:245



    1 arguments about whether they may represent other class members must wait for class certification.
    2 And Defendant’s motion to dismiss is an improper vehicle for dismissal of class allegations.
    3
               Defendant’s other arguments are equally unavailing. Plaintiffs’ Complaint complies with
    4
        Rule 9(b) of the Federal Rules of Civil Procedure. Defendant’s argument that Plaintiffs lack
    5
        standing to bring claims based upon Defendant’s website is clearly not the case because the
    6
        Complaint contains numerous allegations that Plaintiffs visited Defendant’s website and relied on
    7
    8 Defendant’s “natural” representations. Plaintiff alleges sufficient facts and established claims for
    9 breach of express and implied warranties, as well as a violation of the Magnuson-Moss Warranty

   10 Act, 15 U.S.C. § 2301, et seq. (the “MMWA”). Finally, Plaintiff has also established claims for
   11
        negligent misrepresentation fraud, and unjust enrichment. Accordingly, Defendant’s motion to
   12
        dismiss should be denied.
   13
         II.   STANDARD OF REVIEW
   14
   15          In ruling on a motion to dismiss, “[a]ll allegations are taken as true and construed in the

   16 light most favorable to the nonmoving party.” Smith v. Jackson, 84 F.3d 1213, 1217 (9th Cir.
   17 1996). If a complaint contains well-pleaded factual allegations, a court “should assume their
   18 veracity and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft
   19
        v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1959 (2009). The Plaintiffs’ complaint easily meets this
   20
        standard.
   21
               Moreover, dismissal “without leave to amend is not appropriate unless it is clear…that the
   22
   23 complaint could not be saved by amendment.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d
   24 1048, 1052 (9th Cir. (2003); see also Fed. R. Civ. P. 15(a)(2). Plaintiff respectfully requests leave
   25 to amend if necessary.
   26
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                  2
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 12 of 36 Page ID #:246



    1 III.       THE MOTION SHOULD BE DENIED

    2            A.     Defendant Failed to Comply With Local Rule 7-3
    3            First, Defendants have failed to comply with the meet and confer requirements set forth in
    4
        Local Rule 7-3. The Motion was filed the same day that Defendant purportedly attempted to meet
    5
        and confer by email. On June 17, 2019, just hours before filing the Motion to Dismiss, Defendant
    6
        attempted to meet and confer in advance of filing a motion to dismiss. Orlowsky, Decl. ¶ 3.
    7
    8 Defendant sent an email to Plaintiffs’ counsel without making a single attempt to confer with
    9 Plaintiff telephonically or in person. Orlowsky, Decl. ¶ 4. That same day, on June 17, 2019,

   10 barely five (5) hours after the meet and confer effort was initiated, Defendant filed the instant
   11
        Motion to Dismiss in direct violation of Local Rule 7-3. Orlowsky, Decl. ¶ 5, Dkt 22.
   12
                 B.     The Court Should Reject Defendant’s Arguments for Dismissal of the
   13                   Nationwide Class Action Claims

   14            Defendant asks the Court to dismiss Plaintiffs’ nationwide allegations because Plaintiffs
   15 lack standing to pursue and fail to allege non-California claims on behalf of non-California
   16
        consumers. MTD at 7. That request is contrary to the law for two independent reasons set forth
   17
        below.
   18
                        1.      Defendant’s Arguments Are Contrary to the Ninth Circuit’s Decision
   19                           in Melendres
   20
                 In Melendres v Arpaio, the Ninth Circuit explained that there are two rubrics for
   21
        determining whether a lead plaintiff may pursue claims on behalf of unnamed class members: the
   22
        “standing approach” and the “class certification approach.”
   23
   24            The “standing approach” treats dissimilarities between the claims of named and
                 unnamed plaintiffs as affecting the “standing” of the named plaintiff to represent
   25            the class…The “class certification approach,” on the other hand, “holds that once
                 the named plaintiff demonstrates her individual standing to bring a claim,
   26            the standing inquiry is concluded, and the court proceeds to consider whether
                 the Rule 23(a) prerequisites for class certification have been met.”
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                   3
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 13 of 36 Page ID #:247



    1 784 F.3d 1254, 1261-62 (9th Cir. 2015) (emphasis added, internal citations omitted). The Ninth
    2 Circuit stated, “[w]e adopt the class certification approach,” and warned against “conflat[ing]
    3
        standing and class certification.” Id. at 1262.
    4
                As a result, “representative parties who have a direct and substantial interest have
    5
        standing,” and “the question whether they may be allowed to present claims on behalf of others
    6
        who have similar, but not identical, interests depends not on standing, but on an assessment of
    7
    8 typicality and adequacy of representation.” Id.; see also, e.g., Sosna v. Iowa, 419 U.S. 393, 403
    9 (1974) (once a named plaintiff establishes individual standing, the examination shifts “from the

   10 elements of justiciability to the ability of the named representatives to fairly and adequately
   11
        protect the interests of the class”).1
   12
                District courts have followed Melendres in a variety of consumer class actions where the
   13
        defendant argued on a motion to dismiss that the plaintiff lacked standing to represent certain
   14
   15 putative class members. See, e.g., Stotz v. Mophie Inc., 2017 WL 1106104, at *6 (C.D. Cal. Feb.
   16 27, 2017); In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and Prods. Liability
   17 Litig¸ 2017 WL 3058563, at *4 (N.D. Cal. July 19, 2017). Consistent with Melendres, numerous
   18 courts in the Ninth Circuit also have held that where a named plaintiff has established individual
   19
        standing to bring claims in his or her own right, but asserts parallel common law claims arising
   20
        under different states’ laws on behalf of a putative class, the issue is resolved in connection with
   21
        Rule 23’s requirements. See Viggiano v. Johnson & Johnson, 2015 WL 12860480, at *6 (C.D.
   22
   23 Cal. June 12, 2015) (rejecting same argument Defendant makes here); In re 5-hour ENERGY
   24 Marketing and Sales Litig., 2014 WL 5311272, at *18 (C.D. Cal. Sept. 4, 2014) (same); Kutza v.
   25 Williams-Sonoma, Inc., 2018 WL 5886611, at *2-3, (N.D. Cal. November 9, 2018) (same);
   26
        1
       Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir. 1998) (“whether a plaintiff will
   27
      be able to represent the putative class, including absent class members, depends solely on whether
   28 he is able to meet the additional criteria encompassed in Rule 23”).

        Case No. 2:19-cv-02038-PA-GJSx                    4
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 14 of 36 Page ID #:248



    1 Pecanha v. The Hain Celestial Group, Inc., 2018 WL 534299, at *3 (N.D. Cal. Jan. 24, 2018)
    2 (rejecting same argument Defendants make here); Ellsworth v. U.S. Bank, N.A., 2014 WL
    3
        2734953, at *31 (N.D. Cal. June 13, 2014) (same); Bruton v. Gerber Prods. Co., 2014 WL
    4
        172111, at *13 (N.D. Cal. Jan. 15, 2014) (same); In re Hydroxycut Mktg. and Sales Practices
    5
        Litig., 801 F. Supp. 2d 993, 1004-5 (S.D. Cal. 2011) (same).2
    6
               Here, Defendant does not dispute that Plaintiffs have standing to bring their individual
    7
    8 claims for violation of the MMWA, breach of express warranty, breach of implied warranty of
    9 merchantability, unjust enrichment, negligent misrepresentation, and fraud, and therefore under

   10 Melendres “the standing inquiry is concluded.” Melendres, 784 F.3d at 1262. Defendant may
   11
        counter that standing is “claim-specific,” and therefore Plaintiffs must demonstrate that they also
   12
        have standing to bring separate “claims” under the laws of other states, but there are two problems
   13
        with that argument. The first is that it does not fit within any of the traditional three elements of
   14
   15 standing—injury, traceability, and redressability—which have never posed a high bar to
                                                                                      3
   16 justiciability anyway. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The named
   17
   18
   19   2
          See also Real v. Johnson & Johnson Consumer Cos., 2016 U.S. Dist. LEXIS 80044, at *15 (C.D.
   20   Cal. Feb. 8, 2016) (denying motion to strike class allegations because defendant’s motion was
        premature); Grodzitsky v. Am. Honda Motor Co., 2013 U.S. Dist. LEXIS 33387, at *32-33 (C.D.
   21   Cal. Feb. 19, 2013) (denying motion to strike nationwide class allegations, noting that
        “[d]efendant has yet to file an answer and discovery has not yet begun; given the early stage of the
   22   proceedings… it is premature to determine if this matter should proceed as a class action).
        3
          Defendant argues that Melendres does not govern here. MTD at 8, fn 3. It distinguishes
   23
        Melendres, on grounds that the claims were federal and constitutional claims, so standing to assert
   24   state-law claims was not at issue, and the plaintiffs did not attempt to assert claims under the laws
        of states in which they did not reside or were not injured. Id. But courts have rejected this exact
   25   argument. See In re Chrysler-Dodge-Jeep Ecododiesel Mktg., Sales Practices, & Prod. Liab.
        Litig., 295 F.Supp.3d 927 (N.D. Cal. 2018); Kutza, 2018 WL 5886611 at *2-3. Here, this is not an
   26   instance where a California plaintiff seeks to represent residents of other states under a plethora of
        state consumer statutes with potentially differing procedural and substantive requirements, and
   27
        scopes. Rather, the claims are brought under a federal statute, and the common law, which likely
   28   will not vary much among the states. See Id.

        Case No. 2:19-cv-02038-PA-GJSx                   5
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 15 of 36 Page ID #:249



    1 Plaintiffs satisfy each of those elements regardless of whether they represent out-of-state class
    2 members.
    3
               Second, the “essential” issue in standing is whether the “representative parties . . . have a
    4
        direct and substantial interest” in the “dispute.” Melendres, 784 F.3d at 1262; Warth v. Seldin,
    5
        422 U.S. 490, 498 (1975) (the “essential” question of standing “is whether the litigant is entitled to
    6
        have the court decide the merits of the dispute or of particular issues”). The dispute in a false
    7
    8 labeling case like this one is the same for Plaintiff and out-of-state class members “because
    9 Defendant’s conduct was uniform and likely affected consumers in every state in a similar

   10 fashion.” Viggiano, 2015 WL 12860480, at *6. Notably, Defendant does not argue that
   11
        adjudicating the claims of out-of-state class members somehow involves resolution of materially
   12
        different facts or legal issues, and even if Defendant argues that is the case, under Melendres that
   13
        is a question about commonality or predominance, not standing.4
   14
   15          Finally, the decisions cited by Defendant are not instructive. Defendant cites Easter v. Am.

   16 W. Fin. 381 F.3d 948 (9th Cir. 2004) in support of its argument that a “court may address issues of
   17 standing on a motion to dismiss.” MTD at 7. But Easter was decided more than ten (10) years
   18 before Melendres, and addressed whether a plaintiff had standing on a motion for summary
   19
        judgment. And both Corcoran v. CVS. Health Corp., Inc., 2016 WL 4080124 (N.D. Cal. July 29,
   20
        2016) and Babaian v. Dunkin’ Brands Grp. Inc., 2018 U.S. Dist. LEXIS 98673, at *8 (C.D. Cal.
   21
        June 12, 2018) are not instructive because the plaintiffs did not cite Melendres. Further, the
   22
   23 plaintiffs in Corcoran apparently conceded (erroneously) that courts have discretion to dismiss
   24   4
        Defendant also argues that Plaintiffs “attempt to bring claims apparently under laws in which
   25 they do not reside and were not injured, even though such laws are not even identified in the
      complaint. MTD at 8, fn. 3. But whether differences in state laws are material for purposes of
   26 class certification requires a case-by-case analysis of the facts, and even where they are material,
      the issue can often be resolved by narrowing the class definition or certifying subclasses. See
   27
      Forcellati v. Hyland’s Inc., 876 F. Supp. 2d 1155, 1159 (C.D. Cal. 2012) (denying motion to
   28 dismiss class allegations).

        Case No. 2:19-cv-02038-PA-GJSx                   6
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 16 of 36 Page ID #:250



    1 nationwide allegations at the pleading stage. See Corcoran, 2016 WL 4080124 at *3. Moreover,
    2 the court in Corcoran relied on In re Aftermarket Auto. Lighting Prods. Antitrust Litig., 2009 WL
    3
        9502003, at *6 (C.D. Cal. July 6, 2009) in dismissing claims based on plaintiffs’ lack of standing
    4
        – another case that pre-dates the Ninth Circuit’s decision in Melendres. These decisions are
    5
        clearly contrary to the Ninth Circuit’s adoption of the “class certification approach” in Melendres,
    6
        which held that courts do not have discretion to dismiss nationwide allegations at the pleading
    7
    8 stage. Id. at 1282.
    9          In both Johnson v. Nissan N. Am., Inc., 272 F. Supp. 3d 1168, 1171 (N.D. Cal. 2017) and
   10 Cover v. Windsor-Surry Co., 2016 WL 520991, at *5 (N.D. Cal. Feb. 10, 2016), the courts relied
   11
        on Mazza v. American Honda Motor Co., 666 F.3d 581, 587 (9th Cir. 2012), which precedes
   12
        Melendres, in concluding that the named plaintiffs in those cases could not assert state law claims
   13
        under state laws they did not represent. Johnson, 272 F. Sup. 3d at 1175; Cover, 2016 WL
   14
   15 520991, at *5. Moreover, the court in Mazza undertook a class-wide choice-of-law analysis at the
   16 class certification stage, rather than the pleading stage. As a result, Defendant failed to cite any
   17 cases that refused to follow Melendres.
   18                  2.      Rule 12(b)(6) Does Not Permit Dismissal of Class Allegations
   19
               Defendant does not challenge the standing of Plaintiffs under the laws of their home state.
   20
        Instead, Defendant is seeking premature resolution of class allegations, at least with respect to a
   21
        nationwide class. But the Ninth Circuit has opined that “compliance with Rule 23 is not to be
   22
   23 tested by a motion to dismiss for failure to state a claim.” Gillibeau v. City of Richmond, 417 F.2d
   24 426, 432 (9th Cir. 1969). As this Court has explained, “[t]here are [three] convincing reasons” for
   25 concluding that motions to dismiss class allegations are “improper”:
   26          First, Rule 12(b)(6) permits a party to challenge a pleading on the basis that it
   27          fails “to state a claim upon which relief can be granted.” But class treatment is a
               “procedural device,” not a claim for relief. Thus, by its plain language, Rule
   28          12(b)(6) outs itself as the wrong device for attacking class treatment. Second,

        Case No. 2:19-cv-02038-PA-GJSx                   7
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 17 of 36 Page ID #:251



    1          decisions rendered under Rule 12(b)(6) and Rule 23 are subject to different
               standards of review. [Third], Rule 23(f) provides a mechanism by which a
    2          plaintiff (or defendant) can petition for review of a denial (or grant) of class
               certification under Rule 23, whereas, de facto denials of “classwide claims” under
    3
               Rule 12(b)(6) are ineligible for immediate discretionary review (barring
    4          exceptional circumstances).

    5 Casas v. Victoria’s Secret Stores, LLC, 2014 WL 12708972, at *9 (C.D. Cal. Oct. 20, 2014)
    6 (internal citations omitted). Although a few courts have resolved class allegations at the pleading
    7 stage, that practice is contrary to the Ninth Circuit’s decision in Gillibeau and “it is in fact rare to
    8
        do so in advance of a motion for class certification.” Cruz v. Sky Chefs, Inc., 2013 WL 1892337,
    9
        at *7 (N.D. Cal. May 6, 2013) (collecting authorities). Accordingly, the Court can and should
   10
        reject Defendant’s arguments on procedural grounds.
   11
   12          B.      Plaintiffs Have Pled With Particularity

   13                  1.      Plaintiffs’ Allegations Satisfy Rule 9(b)

   14          Defendant claims that Plaintiffs’ Complaint does not comply with Rule 9(b) of the Federal

   15 Rules of Civil Procedure. MTD at 9-111. Not so. To satisfy Rule 9(b), the complaint must allege
   16
        the “who, what, when, where, and how” of the circumstances constituting fraud. Kearns v. Ford
   17
        Motor Co., 567 F.3d 1120, 1125-26 (9th Cir. 2009). The purpose of Rule 9(b) is “’to give
   18
        defendants notice of the particular misconduct…so that they can defend against the charge and not
   19
        just deny that they have done anything wrong.’” Jou v. Kimberly-Clark Corp., 2013 WL
   20
   21 6491158, *4 (N.D. Cal. Dec. 10, 2013) (quoting Kearns, 567 F.3d at 1124). “When alleging that
   22 fraudulent statements were made, a plaintiff must identify the false statements and indicate why
   23 they were false.” Id.
   24
               This is not a difficult standard to meet in the context of natural labeling cases. In Astiana
   25
        v. Ben & Jerry's Homemade, Inc., 2011 WL 2111796, at *6 (N.D. Cal. May 26, 2011), for
   26
        example, the plaintiffs claimed that the defendants’ statements were allegedly misleading because
   27
   28 they did not disclose that their products contained synthetic ingredients. The plaintiffs alleged that

        Case No. 2:19-cv-02038-PA-GJSx                   8
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 18 of 36 Page ID #:252



    1 the “who” was the defendants, the “what” was the statement that product was “all natural,” the
    2 “when” was “since at least 2006,” and “throughout the class period,” and the “where” was on the
    3
        product labels. Id. The court found in Astiana that these allegations sufficiently explained the
    4
        “who, what, when, where, and how” of the alleged deception. See Swearingen v. Late July Snacks
    5
        LLC, 2017 WL 1806483 at *6 (N.D. Cal. May 5, 2017) (explaining Astiana); see also, e.g., Gasser
    6
        v. Kiss My Face, LLC, 2017 WL 4773426, at *6 (N.D. Cal. Oct. 23, 2017) (denying motion to
    7
    8 dismiss under Rule 9(b) in “natural” labeling case). The allegations here are similar to those
    9 alleged in Astiana:

   10      •   Who: “This is a class action lawsuit against Defendant Bissell Better Life, LLC for selling
   11          its household and personal care products as accomplishing their purpose ‘NATURALLY,’
               ‘natural,’ and/or made with ‘100% plant-derived cleaning agents’ or ‘plant-derived
   12          cleaning agents,’ when, in fact, they contain unnatural and/or synthetic ingredients.
               Complaint ¶ 1.
   13
           •   What and Where: “Defendant’s marketing materials are replete with statements that the
   14          Products are natural, plant-derived, and non-toxic and the labels of all of the Products state
   15          that the products accomplish their purpose “NATURALLY,” are “natural,” and/or made
               with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.” Id. ¶¶ 28-
   16          32; see also id. at ¶¶ 33-34 (depicting labeling).

   17      •   When: During the class period alleged herein, Plaintiffs purchased several Better Life
               Products because they saw and relied on the labeling, advertising, the Defendant’s website,
   18          and read the packaging, which represented that the Products accomplish their purpose
   19          “NATURALLY,” are “natural” and/or made with “100% plant-derived cleaning agents” or
               “plant-derived cleaning agents.” Id. ¶¶ 14-17. Plaintiffs understood this to mean that they
   20          were “purchasing natural products that did not contain any unnatural and/or synthetic
               ingredients.” Id. ¶¶ 15, 17.
   21
           •   How: “Defendant falsely, misleadingly, and deceptively labels the Products as
   22          accomplishing their purpose ‘NATURALLY,’ ‘natural,’ and/or made with ‘100% plant-
   23          derived cleaning agents’ or ‘plant-derived cleaning agents.’ The Products do not
               accomplish their purpose ‘NATURALLY’ and are not ‘natural’ because they contain
   24          unnatural and/or synthetic ingredients, such as PEG-150 stearate, phenoxyethanol,
               ethylhexyglycerin, methylisothiazolinone and caprylyl/capryl glucoside. The products are
   25          not made with only ‘plant-derived cleaning agents’ because they contain unnatural and/or
               synthetic cleaning agents, such as caprylyl/capryl glucoside, decyl glucoside, sodium
   26          carbonate, and sodium citrate.” Id. ¶ 7.
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                  9
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 19 of 36 Page ID #:253



    1          Defendant also argues that the Complaint fails to allege any facts regarding the timing of

    2 Plaintiffs’ purchases. MTD at 11. Although Plaintiffs do not specify the particular date on which
    3
        they purchased the Products, district courts in this Circuit have held that allegations that a
    4
        misleading statement was made throughout the class period satisfy the Rule 9(b) particularity
    5
        standard. See In re ConAgra Foods Inc., 908 F. Supp. 2d 1090, 1099-100 (C.D. Cal. 2012)
    6
        (“Kearns suggests that the relevant ‘when’ is either when the allegedly misleading statement was
    7
    8 made or when it was viewed or heard by the plaintiff, not when it resulted in a purchase, [citation
    9 omitted.] The complaint asserts that the ‘100% Natural’ representation appeared on product

   10 labeling and in marketing of the products throughout the class period.”); Von Koenig v. Snapple
   11
        Beverage Corp., 713 F. Supp. 2d 1066, 1077 (E.D. Cal. 2010) (holding that Rule 9(b) was
   12
        satisfied where plaintiff alleged that “between March 4, 2005 and March 4, 2009,” defendant's
   13
        product label contained alleged misrepresentations); Pom Wonderful LLC v. Ocean Spray
   14
   15 Cranberries, Inc., 642 F. Supp. 2d 1112, 1112 (C.D. Cal. 2009) (holding that Rule 9(b) was
   16 satisfied because plaintiff alleged that a product label contained the same misrepresentation
   17 throughout the class period); see also Astiana, No. C 10-4387 PJH, 2011 WL 2111796, at *6
   18 (same). As a result, Plaintiffs’ allegations are sufficient to plead with particularity the who, what,
   19
        when, where, and how of the alleged fraudulent misrepresentations that form the basis of
   20
        Plaintiffs’ fraud, UCL, FAL, and CLRA claims. As a result, the allegations here are more than
   21
        sufficient under Kearns and Jou.
   22
   23                  2.      Plaintiffs have Standing to Bring Claims Based Upon Defendant’s
                               Website
   24
               Finally, Defendant claims that due to the Complaint’s lack of specificity and failure to
   25
        demonstrate actual reliance, “Plaintiffs cannot base any claims upon representations allegedly
   26
        made on Defendant’s website.” MTD at 11-12. But the Complaint clearly demonstrates that
   27
        Plaintiffs’ have standing to bring claims based on Defendant’s website. In order to assert a claim
   28

        Case No. 2:19-cv-02038-PA-GJSx                   10
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 20 of 36 Page ID #:254



    1 under the UCL, FAL, or CLRA, the plaintiff must demonstrate actual reliance. See Kwikset Corp.
    2 v. Superior Court, 51 Cal.4th 310, 326, 120 Cal.Rptr.3d 741, 246 P.3d 877 (2011). As such,
    3 Plaintiff must actually rely on the allegedly false or misleading statements prior to purchasing the
    4 product. Id.
    5          The decisions cited by Defendant demonstrate that the Plaintiffs have standing. MTD at
    6 11-12. In In re Ferrero Litigation, 794 F.Supp.2d 1107, 1112 (S.D. Cal. 2011), the plaintiffs
    7 alleged that Ferrero's Nutella website contained various misrepresentations, but in the complaint
    8 plaintiffs alleged that they only relied on representations from Nutella's label and television
    9 advertisements in purchasing Nutella. The court found that based on these allegations, plaintiffs

   10 did not actually rely on Nutella’s website before making their purchases and lacked standing to
   11 challenge the statements under the UCL, FAL, and CLRA. Id. Likewise, in McCary v. Elations,
   12 Co. 2013 WL 6403073, at *8 (C.D. Cal. July 12, 2013), the plaintiffs alleged that the Elations
   13 website contained various misrepresentations, but the amended complaint did not allege that the
   14 plaintiff looked at or relied on anything on Defendant’s website before purchasing Elations. As a
   15 result, the court found that plaintiff did not actually rely on any website statements and did not
   16 have standing to bring claims based on those statements. Id.
   17           Here, the Complaint contains numerous allegations that Plaintiffs visited Defendant’s
   18 website and relied on Defendant’s “natural” representations. Plaintiffs “purchased the Better Life
   19 Products because [they] saw…the Defendant’s website…which represented that the Products
   20 accomplish their purpose “NATURALLY,” are “natural,” and/or made with “100% plant-derived
   21 cleaning agents” or “plant-derived cleaning agents.” Complaint ¶¶ 15, 17; see also id. ¶¶ 31, 32.
   22 Plaintiffs “relied on Defendant’s false, misleading, and deceptive representations that the Products
   23 accomplish their purpose ‘NATURALLY,’ are ‘natural,’ and/or made with ‘plant-derived cleaning
   24 agents.’ Id. ¶¶ 15, 17. Thus, Plaintiffs have adequately pled elements of materiality and reliance
   25 with the requisite particularity.
   26
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                 11
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 21 of 36 Page ID #:255



    1          C.      Defendants’ Arguments for Dismissal of Specific Claims Lack Merit

    2                  1.      Plaintiffs’ Allegations Satisfy the Reasonable Consumer Standard
    3          In an argument better served by a motion for summary judgment, Defendant argues that
    4
        Plaintiffs’ claims under the CLRA, UCL, and FAL are implausible because no reasonable
    5
        consumer viewing Defendant’s statements that its Products are accomplish their purpose
    6
        “NATURALLY,” are “natural,” and/or made with “100% plant-derived cleaning agents” or
    7
        “plant-derived cleaning agents” would be deceived into believing that the Products are natural and
    8
    9 do not contain any unnatural and/or synthetic ingredients. MTD at 12-18. Such an argument is

   10 flawed both as a matter of procedure and of substance. First, a reasonable consumer’s
   11 interpretation of a labeling claim is not something that can be determined at the motion to dismiss
   12
        stage. Second, it is clear from the allegations that a reasonable consumer would be entirely
   13
        justified in taking Defendant’s representations and labeling claims at face value.
   14
                               a.      Under Williams and Balser, Whether the Labeling Has the
   15                                  Capacity to Deceive or Confuse Reasonable Consumers Is a
   16                                  Factual Issue Not Susceptible to Resolution on the Pleadings

   17          “Whether a business practice is deceptive, misleading, or unfair is ordinarily a question of

   18 fact to be decided by a jury.” Balser v. Hain Celestial Grp., Inc., 640 F. App’x 694, 696 (9th Cir.
   19 2016); Williams v. Gerber Products, 552 F.3d 934, 938 (9th Cir. 2008) ([W]hether a business
   20
        practice is deceptive will usually be a question of fact not appropriate for decision” on the
   21
        pleadings absent a “rare situation.”).5 This includes “natural” claims. See e.g., Brazil v. Dole
   22
        Packaged Foods, LLC, 660 F. App’x 531, 533-34 (9th Cir. 2016) (reversing summary judgment
   23
   24 for defendant in “natural” labeling case due to question of fact over the reasonable consumer
   25 standard); Vicuna v. Alexia Foods, Inc., 2012 WL 1497507, at *2 (N.D. Cal. Apr. 27, 2012)
   26
        5
       Defendant relies heavily on Williams in its Motion to Dismiss, but fails to address the Ninth
   27
      Circuit’s conclusion that the “reasonable consumer” test is a question of fact not appropriate for
   28 consideration on a motion to dismiss. MTD at 13, 16.

        Case No. 2:19-cv-02038-PA-GJSx                  12
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 22 of 36 Page ID #:256



    1 (“Because the question whether a reasonable consumer would likely be deceived by the
    2 designation ‘All Natural’ is a factual dispute, the court finds that these claims cannot be resolved
    3
        at this stage of the litigation.”); Parker v. J.M. Smucker Co., 2013 WL 4516156, at *6 (N.D. Cal.
    4
        Aug. 23, 2013) (allegations that a reasonable consumer would believe that a product labeled as
    5
        “all natural” contained no bioengineered or chemically altered ingredients “cannot be resolved as a
    6
        matter of law.”). Accordingly, Defendant’s argument that reasonable consumers would not be
    7
                                                                          6
    8 deceived by its labeling is not appropriate on a motion to dismiss.
    9          Against this weight of authority, Defendant argues that no reasonable consumer would be
   10 deceived by the its labeling statements. MTD at 12-17. Defendant goes so far to claim that these
   11
        representations are true and that products labeled “NATURALLY,” “natural,” “made with “100%
   12
        plant-derived cleaning agents” or “plant-derived cleaning agents” means that the Products contain
   13
        synthetic ingredients. Id. Thus, in Defendant’s view, any reasonable interpretation of these terms
   14
   15 is entirely consistent with the presence of purportedly unnatural or synthetic ingredients. Id.
   16           The flaw in that argument is that it requires the Court to resolve a question of fact about

   17 how a reasonable consumer would construe the labeling, which is precisely what Williams and
   18 Balser forbid. See, e.g., Williams, 552 F.3d at 938-39. In fact, the challenged statements here
   19
        (e.g. ““NATURALLY,” “natural,” “made with “100% plant-derived cleaning agents” or “plant-
   20
        derived cleaning agents”) are not that different from the statement in Williams that the product was
   21
        “made with ‘fruit juice and other all natural ingredients.’” Id. at 936 (quoting labeling). Williams
   22
   23
   24
        6
   25   This Court has followed has followed Williams and denied motions to dismiss in natural labeling
      cases. See Michael v. Honest Co., Inc., 2016 WL 8902574, at *22 (C.D. Cal. Dec. 6, 2016)
   26 (collecting authorities denying motions to dismiss in natural labeling cases); Henderson v. Gruma
      Corporation, 2011 WL 1362188, at *11 (C.D. Cal. Apr. 2011) (“Here, Defendant's products
   27
      allegedly contain artificial trans fats. construing the complaint in the light most favorable to the
   28 Plaintiffs, as the Court is obligated to do, these products could be found to be “unnatural.”).

        Case No. 2:19-cv-02038-PA-GJSx                  13
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 23 of 36 Page ID #:257



    1 demonstrates that the fact that Defendant can propose one plausible interpretation of the labeling
    2 here cannot support dismissal because it is not the only plausible interpretation.
    3
               Fagan v. Neutrogena Corp., 2014 WL 92255, at *2 (C.D. Cal. Jan. 8, 2014) is directly on
    4
        point. In Fagan, the defendant argued on a motion to dismiss that, as a matter of law, the label
    5
        “100% naturally sourced sunscreen ingredients” was not deceptive because it only referred to
    6
        specific ingredients. The court rejected that argument, explaining that the reasonable consumer
    7
        test “‘must be evaluated from the vantage of a reasonable consumer,’” not the vantage of the
    8
        defendant. Id. (quoting Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). “Defendant’s
    9
        argument that the representations are literally true because the term ‘100%’ only applies to the
   10
        ingredients in the products that provide protection from the sun (and not to other ingredients in the
   11
        lotions that serve other purposes) rests on one possible interpretation of the language, but it is not
   12
        the only possible interpretation.” Id. Hence, whether reasonable consumers would adopt the
   13
        defendant’s interpretation or the plaintiff’s interpretation could not be resolved on the pleadings.
   14
        Id.
   15
               Finally, in Jou the court denied a motion to dismiss claims concerning diapers labeled as
   16
        “pure & natural.” 2013 WL 6491158 at *1. Like Defendant in this case, the defendants in Jou
   17
        claimed that a reasonable consumer could never be misled by the “pure & natural” representation.
   18
        The court rejected that argument, holding that “[w]hether a reasonable consumer would agree with
   19
   20 Plaintiffs (‘natural’ means no non-natural ingredients) or with Defendant (‘natural’ means at least
   21 one natural ingredient among other, possibly non-natural ingredients) or with neither is not a
   22 question that can be resolved on a Rule 12(b)(6) motion.” Id. at *7.
   23
                               b.      Defendant’s Alternative Interpretations of The Challenged
   24                                  Misrepresentations and Labeling Cannot Support Dismissal

   25          Defendant offers its own interpretations of the challenged statements and labeling

   26 contending that the Court can conclude, without evidence, that all reasonable consumers share
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                   14
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 24 of 36 Page ID #:258



    1 those interpretations. MTD at 12-18.7 That is wrong. Defendant’s marketing materials and labels
    2 are replete with statements that the Products are “natural.” See Complaint ¶¶ 29-33. Defendant’s
    3
        arguments that these statements are entirely consistent with the presence of purportedly
    4
        “unnatural” or “synthetic’ ingredients” are completely ridiculous. These arguments are merely
    5
        “smoke-and-mirrors” reflecting a misconstruction of Plaintiff’s claims and based largely on self-
    6
        serving and conclusory statements.
    7
    8          Defendant claims that no reasonable consumer could understand its use of the word

    9 “natural” to mean that it was describing all of the ingredients in the Product. MTD 15-16. But it

   10 defies common sense to argue that no person could read the numerous representations in
   11 advertisements, on social media, on its website, and packaging that the Products are “Natural,”
   12 “NATURAL CLEANERS,” “Powerful Clean, Naturally, “NATURAL CLEANING PRODUCTS
   13 FOR TODAY’S HOMEOWNER,” “CLEANER BY NATURE,” “PLANT-DERIVED
   14 INGREDIENTS,” “NON-TOXIC,” and conclude that the Defendant’s products do not contain any
   15 “unnatural” or “synthetic” ingredients. Complaint ¶¶ 29-33. And the Complaint contains
   16 numerous allegations that Plaintiff visited Defendant’s website and relied on Defendant’s
   17 “natural” representations. See Complaint ¶¶ 15, 17. Thus, a reasonable consumer could conclude
   18 that the products are all natural and contain all-natural ingredients.
   19
   20
        7
   21     Defendant argues that Plaintiffs do not have standing to represent class members as to products
        they did not purchase themselves because those products are not “substantially similar” to those
   22   that they did purchase. MTD at 13, fn 4. This Court reserves the question of whether plaintiffs
        may assert claims on products they did not buy until ruling on a motion for class certification.
   23
        See, e.g., Forcellati, 876 F.Supp.2d at 1161 (denying defendants’ motion to dismiss because the
   24   “argument is better taken under the lens of typicality or adequacy of representation, rather than
        standing”). Moreover, all of the Products at issue are household and personal care products that
   25   all claim in marketing, including packaging and labels, to accomplish their purpose
        “NATURALLY,” are “natural,” and/or are made with “100% plant-derived cleaning agents” or
   26   “plant-derived cleaning agents.” Complaint ¶¶ 15, 17; see also id. ¶¶ 31, 32. These Products also
        contain largely the same synthetic and artificial ingredients. Thus, Plaintiffs have sufficiently
   27
        alleged that all of the Defendant’s Products are “sufficiently similar” to survive a motion to
   28   dismiss.

        Case No. 2:19-cv-02038-PA-GJSx                 15
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 25 of 36 Page ID #:259



    1          Defendant next argues that, while the labels for some of the Products state that the soap is

    2 “natural,” it does not say it is “100% Natural,” “All Natural,” or “non-synthetic.” MTD at 15-16.
    3
        As a result, Defendant claims that it is highly implausible that Plaintiffs (or any reasonable
    4
        consumer) were deceived by its clear use of “natural.” MTD at 15-16. But the Ninth Circuit has
    5
        already concluded that Plaintiffs have offered a plausible interpretation of “natural”:
    6
               As another court in this district recently observed, “[i]t is now well established in
    7
               the Ninth Circuit that for purposes of a motion to dismiss a reasonable consumer
    8          could understand the statements ‘100% natural’ or ‘all natural’ or ‘natural’
               together with other terms implying ‘all natural’ to mean that a product does not
    9          contain any non-natural ingredients.”
   10 Shank v. Presidio Brands, Inc., 2018 WL 510169, *8-9 (N.D. Cal. Jan. 23, 2018) Id. at *8-9
   11
        (citing Gasser, 2017 WL 4773426, at *5, Williams, 552 F.3d at 938-39, and Balser, 640 Fed.
   12
        Appx. at 695-96). The court in Shank concluded that the statement on the labels of defendant’s
   13
        products “could easily be interpreted by consumers as a claim that all the ingredients in the
   14
        product[s] were natural, which Shank has plausibly alleged is false.” Id. (citing Williams, 552
   15
   16 F.3d at 939).
   17          Here, Defendant’s representations that the Products are “natural,” “NATURAL
   18 CLEANERS,” “NATURAL CLEANING PRODUCTS,” “Powerful Clean, Naturally,” and
   19 “NON-TOXIC” could easily be interpreted by Plaintiffs as a claim that the all the Products contain
   20 only natural ingredients. As a result, it is demonstrably plausible that Plaintiffs were misled by
   21 Defendant’s repeated use of “natural.”
   22          Defendant goes onto argue that the use of “NATURALLY” on each and every one of the
   23 Products is not deceptive to the reasonable consumer. MTD at 13-15. But Defendant’s
   24 “NATURALLY” claim is one of the most conspicuous phrases on the Product packaging. It is
   25 displayed in all capital letters on the front of every Product. Complaint ¶¶ 33-34. In contrast, the
   26 words Defendant claims to be modifying such as “nourishing,” “grease-kicking,” or “skin
   27 soothing” are generally in smaller and less visible font.
   28

        Case No. 2:19-cv-02038-PA-GJSx                  16
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 26 of 36 Page ID #:260



    1          Defendant also contends that, in its view, the “NATURALLY” labeling is only “used to
    2 modify a different term representing a specific aspect of the Product – never the entire Product
    3 itself.” MTD at 14. But Defendant’s use of “NATURALLY” modifies what the Products claims
    4 to accomplish. And a reasonable consumer would clearly understand the terms “filth-fighting” on
    5 Defendant’s All-Purpose Cleaner to mean “dirt prevention” or “cleaning.” Thus, claiming that a
    6 cleaning product is “NATURALLY filth-fighting” could plausibly mean that the product is a
    7 “natural” cleaner, which a reasonable consumer would clearly understand to mean that the product
    8 does not contain any unnatural ingredients. And Defendant does not allege that the challenged
    9 statements address specific ingredients that are in fact natural – only that “NATURALLY”

   10 modifies the actual purpose of the Product.
   11          Defendant cites only one case in support of its contention that its use of “NATURALLY”
   12 on the Products’ labels is not deceptive to a reasonable consumer. MTD at 14 (citing Gasser,
   13 2018 WL 4538729, at *3). But the defendant in that case did not make numerous representations
   14 on its product labels, in its marketing, and on its website that the products were “natural.” And, in
   15 dicta, the court posited a hypothetical in which the adverb “naturally” may deceive a reasonable
   16 consumer in the context of the label, taken as a whole, “nourish naturally” …could be construed as
   17 a representation that the active, effective ingredients—those that nourish—are natural.” Id.
   18          Here, Defendant uses numerous unnatural, synthetic ingredients that make the Products
   19 “effective.” For example, its “Naturally Nourishing Hand and Body Lotion” contains the
   20 ingredient Caprylic/Capric Triglyceride – a synthetic mixture of glycerin, caprylic acid, and capric
   21 acid. Complaint ¶¶ 42.c., 43. Defendant admits on its website that Caprylic/Capric Triglyceride
   22 acts as a moisturizer and is thus the ingredient that “nourishes” and makes the product “effective.”
   23 Defendants other Products contain numerous synthetic ingredients such as decyl glucoside, lauryl
   24 glucoside, and disodium cocoyl glutamate, that act as cleaning agents and thus make those
   25 Products “effective.”
   26          Finally, Defendant’s arguments regarding the “100% plant-derived cleaning ingredients”
   27 and “plant-derived cleaning ingredients” representations are equally unavailing. MTD at 16-17.
   28 Representations that a product’s ingredients are “plant-derived” could be understood by a

        Case No. 2:19-cv-02038-PA-GJSx                 17
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 27 of 36 Page ID #:261



    1 reasonable consumer that the products’ ingredients are all natural and contain only natural
    2 ingredients. The Products are not made with only “plant-derived cleaning agents” because they
    3 contain unnatural and/or synthetic cleaning agents, such as caprylyl/capryl glucoside, decyl
    4 glucoside, and sodium carbonate. Complaint ¶ 7. And whether consumers understand “plant-
    5 based” to mean “all natural” presents a question of fact and is not appropriate for consideration on
    6 a motion to dismiss. Duraflame, Inc. v. Hearthmark, LLC, 2013 WL 12177870, *3 (N.D. Cal.
    7 Feb. 8, 2013) (“While unclear whether consumers understand ‘all natural’…to be synonymous
    8 with ‘plant-based,’ the terms are similar enough in modern usage to present a question of fact.”).
    9          Defendant’s claims that its “NATURALLY” statements on the Products are nothing more

   10 than non-actionable ‘puffery’” are futile. MTD at 14-15. First, courts have already ruled that use
   11 of the words “natural” and “naturally” on a defendant’s packaging and website is not puffery
   12 “since a reasonable consumer could interpret [defendant’s] statements as a definitive
   13 representation that its [] products contain only naturally derived ingredients, and do not contain
   14 synthetic ingredients.” Shank, 2018 WL 510169, at *9 (collecting authorities).8 Second,
   15 Defendant is again advancing arguments that cannot be reconciled with this Court’s decision in
   16 Jou. 2013 WL 6491158, at *7.9 In short, the Court should reject Defendant’s puffery arguments.
   17
   18
   19   8
          Many other courts have likewise rejected similar puffery arguments for dismissal in natural
   20   labeling cases. E.g., Janney v. General Mills, 2014 WL 1266299, at *5 (N.D. Cal. Mar. 26, 2015)
        (following Jou and rejecting puffery argument); Parker, 2013 WL 4516156, at *6 (“All Natural”
   21   is an affirmative claim about a product’s qualities, and it does not amount to mere puffery because
        it is not outrageous and generalized”); Paulino v. Conopco, Inc., 2015 WL 4895234, at *3
   22   (E.D.N.Y. Aug. 17, 2015) (“At the present stage of litigation, I cannot say that a reasonable
        consumer could not interpret ‘Naturals’ to be a factual claim about the Suave NATURALS line of
   23
        products”).
        9
   24     In contrast, among the handful of cases that Defendant cites, none held that “natural,”
        “naturally,” “grease-kicking,” “filth-fighting,” and “crumb crushing” labeling is puffery. See, e.g.,
   25   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1145 (9th. Cir. 1997) (addressing only
        whether the terms “Less is More” or “50% Less Mowing” in advertising was puffery); Haskell v.
   26   Time, Inc., 857 F.Supp. 1392, 1399 (E.D. Cal. 1994) (failed to address whether any specific
        advertising term was puffery); Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1053
   27
        (9th Cir. 2008) (addressing whether the language “deliver 95% up-time services in their IKON
   28   Contracts” was puffery).

        Case No. 2:19-cv-02038-PA-GJSx                  18
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 28 of 36 Page ID #:262



    1                          c.      Defendant’s Arguments That the Ingredients List or Other
                                       Labeling Clear Up Any Misconception Is Contrary to Williams
    2
               Defendant repeatedly argues that no reasonable consumer could be misled by its labeling
    3
        because the ingredients are disclosed on the ingredients list on the back of the products and
    4
        Defendant’s website. MTD at 17-18. However, this Court has held that a defendant’s argument
    5
        that “any ambiguity is … dispelled by the explicit list of ingredients elsewhere on the product is
    6
        foreclosed by [Williams].” Fagan, 2014 WL 92255, at *2; see also, e.g., Jou, 2013 WL 6491158,
    7
        at *8 (“under Williams, a defendant cannot rely on disclosures on the back or side panels of the
    8
        packaging to contend that any misrepresentation on the front of the packaging is excused”); see
    9
        also Williams, 552 F.3d at 939. In Williams, the Ninth Circuit explained that “reasonable
   10
        consumers expect that the ingredient list contains more detailed information about the product that
   11
        confirms other representations on the packaging.” 552 F.3d 934, 939–40. Therefore, an
   12
        ingredient list should not “shield [a manufacturer] from liability for the deception” caused by
   13
        misleading representations on a product's labeling. Id.; see also Yumul v. Smart Balance, Inc., 733
   14
        F.Supp.2d 1117, 1129 (C.D. Cal. 2010) (“Williams stands for the proposition that where product
   15
        packaging contains an affirmative misrepresentation, the manufacturer cannot rely on the small-
   16
        print nutritional label to contradict and cure that misrepresentation.”). Here, Plaintiffs alleges that
   17
        the “natural” representations on the Products' labeling contradicts the actual contents of the
   18
        Products because they contain non-natural ingredients.10
   19
               Moreover, the authorities cited by Defendant do not support dismissal. Pelayo v. Nestle
   20
        USA, Inc., 989 F. Supp. 2d 973 (C.D. Cal. 2013) is distinguishable. Numerous courts have
   21
        criticized Pelayo in natural labeling cases and declined to follow it. See Jou, 2013 WL 6491158,
   22
        at *8 (stating Pelayo “is at odds with basic logic, contradicts the FTC statement on which it relies,
   23
        and appears in conflict with the holdings of many other courts, including the Ninth Circuit.”);
   24
   25
        10
         Defendant will likely argue on reply that this rule does not apply because they disagree that the
   26 front labeling is misleading. But they do not contend that the challenged ingredients (which are
      only disclosed in the ingredients list) are “natural.” Therefore, this is not a case where the Court
   27
      can conclude, as a matter of law, that the front and back labels are consistent. Here again,
   28 Defendant’s argument turns on a factual dispute about how consumers construe the front labeling.

        Case No. 2:19-cv-02038-PA-GJSx                   19
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 29 of 36 Page ID #:263



    1 Bohac v. Gen. Mills, Inc., 2014 WL 1266848, at *7 (N.D. Cal. Mar. 26, 2014) (same); Tsan v.
    2 Seventh Generation, Inc., 2015 WL 6694104, at *5 (N.D. Cal. Nov. 3, 2015) (“Pelayo’s reasoning
    3 has been heavily criticized by other courts”).11 Moreover, contrary to Pelayo, the FTC has
    4 explicitly warned marketers that the use of the term “natural” may be deceptive:
    5          Marketers that are using terms such as natural must ensure that they can
               substantiate whatever claims they are conveying to reasonable consumers. If
    6          reasonable consumers could interpret a natural claim as representing that a
               product contains no artificial ingredients, then the marketer must be able to
    7
               substantiate that fact.
    8
        75 Fed. Reg. 63552, 63586 (Oct. 15, 2010) (emphasis added).
    9
               In Madenlian v. Flax USA, Inc., 2014 WL 7723578, *4 fn. 7, (C.D. Cal. March, 31, 2014),
   10
        this Court found that many of the cases cited by Defendant are inapposite because they involve
   11
   12 products in which the allegedly deceptive labeling was not in fact inconsistent with the ingredients
   13 of the products at issue. Id. (citing Kane v. Chiobani, 2013 WL 5289253, at *10 (N.D.
   14 Cal. Sept.19, 2013)12 (finding that the “all natural” representations were not inconsistent with the
   15 presence of fruit or vegetable juice concentrate in the disputed yogurt products); Hairston v. South
   16
        Beach Beverage Co., 2012 WL 1893818, at *5 (C.D. Cal. May 18, 2012) noting that the ingredient
   17
        list was consistent with the front label statement of “all natural with vitamins”)). 13
   18
               All these arguments fail because they rest solely on Defendant’s proffered inferences
   19
        (largely from facts outside the pleadings) under a standard where the Court must accept all factual
   20
        allegations in the complaint as true and draw all possible inferences in favor of Plaintiff. And
   21
   22   11
           See also Surzyn v. Diamond Foods, Inc., 2014 WL 2212216, at * 4 (N.D. Cal. May 28, 2014)
        (“The Court concludes the Pelayo is not persuasive, and declines Defendant’s invitation to follow
   23
        it.”); Segedie v. Hain Celestial Grp. Inc., 2015 WL 2168374, at *11 n.4 (S.D.N.Y. May 7, 2015)
   24   (“the weight of authority has shifted away from Pelayo”); Barron v. Snyder’s-Lance, Inc., 2015
        WL 11182066, at *12 (S.D Fla. Mar. 20, 2015) (“[T]he Court remains unpersuaded by Pelayo.”);
   25   Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1384-85 (S.D. Fla. 2014) (“[N]o subsequent case has
        adopted Pelayo’s position, and two cases have affirmatively rejected it. … For the same reasons,
   26   this Court rejects Pelayo.”).
        12
           Defendant erroneously claims that Kane is a Central District of California case. MTD at 17.
   27   13
           Defendant also relies on Viggiano v. Hansen Natural Corp., 944 F.Supp.2d 877, 982 n.38 (C.D.
   28   Cal. 2013), which cites Hairston, in support of its argument.

        Case No. 2:19-cv-02038-PA-GJSx                   20
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 30 of 36 Page ID #:264



    1 whether reasonable consumers would adopt the Defendant’s interpretation or the Plaintiff’s
    2 interpretation cannot be resolved on a Rule 12(b)(6) motion. Jou, 2013 WL 6491158 at *1;
    3 Fagan, WL 92255, at *2. Accordingly, Plaintiff has adequately alleged Defendant’s “natural”
    4 claim and related marketing would mislead a reasonable consumer and therefore violate the
    5 CLRA, the FAL, and the UCL.
    6                      2. Plaintiff States a Claim Under the Magnuson-Moss Warranty Act

    7                             a. Plaintiff Has Alleged Warranty Claims Under California Law
    8          Plaintiff agrees with Defendant that this Court’s disposition of the state law warranty
    9
        claims determines the disposition of the MMWA claims. Clemens v. DaimlerChrysler Corp., 534
   10
        F.3d 1017, 1022 (9th Cir. 2008). Because Plaintiff has alleged viable state law warranty claims,
   11
        their MMWA claims must not be dismissed. See III.C.3., infra.
   12
                                  b. Plaintiff Has Alleged a “Written Warranty” Under the MMWA
   13
   14          Defendant, however, argues that the MMWA claim would also fail because the Complaint

   15 does not allege a “written warranty” under the MMWA. MTD at 19. Defendant is wrong. The
   16 MMWA broadly defines covered consumer products as “any tangible personal property . . .
   17
        normally used for personal, family or household purposes….” 15 U.S.C. §2301(1). Moreover, the
   18
        Federal Trade Commission, which is vested with rulemaking authority under the MMWA, has
   19
        made clear that consumer products covered under the MMWA include products used for
   20
        “personal, family, or household purposes....” 40 Fed. Reg. 25721, 25722 (1975).
   21
   22           Defendant’s personal and household products are consumer products covered under the

   23 MMWA. 40 Fed. Reg. 25721. Moreover, the representations made by Defendant with respect to
   24 the “natural” contents of its products constitute written warranties under the MMWA insofar as
   25
        they “relate to the nature of the material” and make promises and affirmations of fact as to the
   26
        quality and contents of the product — that the products are “natural.” 15 U.S.C. § 2301(6)(A).
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                 21
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 31 of 36 Page ID #:265



    1                      3. Plaintiff Sufficiently States Causes of Action for State Warranty Claims

    2                              a. Plaintiff Sufficiently States an Express Warranty Claim
    3          A plaintiff asserting a breach of warranty claim must allege facts sufficient to show that (1)
    4
        the seller’s statements constitute an affirmation of fact or promise or a description of the goods;
    5
        (2) the statement was part of the basis of the bargain; and (3) the warranty was breached.” Gasser,
    6
        2017 4773426, at *6. Here, Plaintiff alleges an express warranty that the Products are comprised
    7
        solely of ingredients that are “natural,” accomplished their purpose “NATURALLY,” and/or were
    8
    9 made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.” Numerous

   10 courts adjudicating natural labeling cases have held that “natural” labeling is a “description of
   11 goods,” and thus an actionable warranty. E.g., Gregorio, 2018 WL 733673, at *5 (“naturally
   12
        derived” an express warranty); Gasser, 2017 4773426, at *6 (collecting authorities); Brown v. The
   13
        Hain Celestial Grp., Inc., 913 F.Supp.2d 881, 900 (N.D. Cal. 2016) (“Pure, Natural & Organic” an
   14
        express warranty); Brenner v. Procter & Gamble Co., 2016 WL 8192946, at *8 (C.D. Cal. Oct.
   15
   16 20, 2016) (“Plaintiff has plausibly alleged that the ‘Natural Clean’ label is false and has otherwise
   17 adequately plead the elements of an express warranty claim.”). The natural labeling is part of the
   18 bargain because Plaintiff alleges that they would not have purchased the products on the same
   19 terms if they had known the truth about the unnatural ingredients. Complaint ¶¶ 11, 16, 100; see
   20
        also Gregorio, 2018 WL 733673, at *2; Gasser, 2017 WL 4773426, at *6. Finally, the warranty
   21
        was breached because the challenged products contain ingredients that are unnatural and synthetic
   22
        and “do not have the characteristics, uses, or benefits, as promised.” Complaint ¶ 100.
   23
   24          Defendant also argues that Plaintiff’s warranty claims fail because the Complaint does not

   25 “identify what specific claimed ‘warranty’ provision applies to any specific product. Not true.
   26 The Complaint states in Count V that “Defendant…expressly warranted that the Products
   27
        accomplished their purpose ‘NATURALLY,’ were ‘natural,’ and/or made with ‘100% plant-
   28

        Case No. 2:19-cv-02038-PA-GJSx                  22
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 32 of 36 Page ID #:266



    1 derived cleaning ingredients.’” Complaint ¶ 103. And every single Product claims that it
    2 accomplishes its purpose “NATURALLY.”
    3
                                  b. Plaintiff Sufficiently States A Claim For Breach of the Implied
    4                                Warranty of Merchantability

    5          Defendant argues that Plaintiffs have failed to state a claim for breach of an implied

    6 warranty because Plaintiffs have not alleged “facts establishing that the Products…are not fit for
    7 their ordinary purpose…” MTD at 20-21. But Defendant incorrectly states the law. The U.C.C.’s
    8
        provision for implied warranties of merchantability, as adopted by California, goes beyond fitness
    9
        for consumption. Goods must: “(a) pass without objection in the trade under the contract
   10
        description; …(c) [be] fit for the ordinary purposes for which such goods are used; [and]…(f)
   11
   12 conform to the promise or affirmations of fact made on the container or label if any.” U.C.C. § 2-
   13 314.
   14          Defendant claims that Plaintiffs must first establish a violation of subsection (c) above in
   15
        order to state an implied warranty claim. Defendant’s view of an implied warranty is thus under-
   16
        inclusive. The U.C.C. comments provide the following:
   17
               Paragraph (f) applies . . . wherever there is a label or container on which
   18          representations are made, even though the original contract, either by express
               terms or usage of trade, may not have required either the labeling or the
   19
               representation. This follows from the general obligation of good faith which
   20          requires that a buyer should not be placed in the position of reselling or using
               goods delivered under false representations appearing on the package or
   21          container.
   22 U.C.C. § 2-314, comments; see also Boswell v. Costco Wholesale Corp., 2016 WL 3360701, at
   23
        *11 (C.D. Cal. June 6, 2016) (“Although [Costco] argues that [the Coconut Oil] is fit for ordinary
   24
        purpose of consumption, Plaintiffs are bringing their claim under a different definition of
   25
        merchantability, whether the product conforms with ‘the promises or affirmations of fact made on
   26
        the container or label.’ . . . Accordingly, Defendant’s Motion to dismiss Plaintiffs’ implied
   27
   28 warranty claim is DENIED.”) (citing Cal. Com. Code § 2314(2)(f)); Zakaria v. Gerber Prods. Co.,

        Case No. 2:19-cv-02038-PA-GJSx                 23
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 33 of 36 Page ID #:267



    1 2015 WL 3827654, at *11 (C.D. Cal. June 18, 2015) (finding that “Plaintiff’s breach of implied
    2 warranty claim . . . based on alleged affirmative representations made by Defendant on the
    3
        labeling of the formula . . . appropriate under Cal. Commercial Code § 2314(2)(f)”); Perez v.
    4
        Monster, Inc., 149 F. Supp. 3d 1176, 1185 (N.D. Cal. 2016) (plaintiff stated claim for breach of
    5
        implied warranty based on “false promise or affirmation of fact on the container or label.”).
    6
               Here, Plaintiffs allege that the Products contained misleading representations on their
    7
    8 labels and therefore do “not conform to the promise or affirmations of fact made on the container
    9 or label.” Complaint ¶ 109. As to Defendant’s second argument, that the implied warranty claim

   10 fails for the same reasons as Plaintiff’s express warranty claim (MTD at 18), see Section III.C.3.a.
   11
        supra. Thus, Plaintiff states a claim for breach of implied warranty.
   12
               Finally, Defendant argues that Plaintiffs’ breach of implied warranty claim fails for want
   13
        of privity. MTD at 22. Although California requires privity for breach of implied warranty
   14
   15 claims, it allows for several exceptions applicable in this case. See Clemens, 534 F.3d 1017. One
   16 exception that was recognized by this Court is when the defendant extends an express warranty.
   17 See generally Atkinson v. Elk Corp. of Texas, 142 Cal. App. 4th 212 (2006). Additionally,
   18 Plaintiffs’ claims qualify for another exception. Under California law, “a third party beneficiary
   19
        can enforce a contract made expressly for his benefit. . .. A contract made expressly for a third
   20
        party's benefit does not need to specifically name the party as the beneficiary; the only
   21
        requirement is that the party is more than incidentally benefitted by the contract.” Cartwright v.
   22
   23 Viking Indus., Inc., 249 F.R.D. 351, 356 (E.D. Cal. 2008) (internal citations and quotation marks
   24 omitted) (concluding that plaintiffs were, as third-party beneficiaries, entitled to maintain a breach
   25 of implied warranty claim against the manufacturer where plaintiffs, not the distributors, were the
   26
        intended consumers). Courts have repeatedly applied this exception in circumstances similar to
   27
        this case. See In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod.
   28

        Case No. 2:19-cv-02038-PA-GJSx                  24
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 34 of 36 Page ID #:268



    1 Liab. Litig., 754 F. Supp. 2d 1145, 1184 (C.D. Cal. 2010) (finding that plaintiffs who purchased
    2 their cars from dealerships can maintain implied warranty claims against the car’s manufacturer
    3
        because the plaintiffs, and not the dealerships were the intended consumers); In re MyFord Touch
    4
        Consumer Litig., 46 F. Supp. 3d 936, 984 (N.D. Cal. 2014) (same); see also Barakezyan v. BMW
    5
        of N. Am., LLC, 2016 WL 2840803, at *9 (C.D. Cal. Apr. 7, 2016) (concluding that the a plaintiff
    6
        does not need to expressly allege that he was the intended consumer, so long as he “alleges facts
    7
    8 tending to support that he is a third party beneficiary”) (internal citations omitted).
    9                      4. Plaintiffs Have Properly Pled Their Remaining Claims
   10          Plaintiffs state claims for negligent misrepresentation, fraud, and unjust enrichment.
   11
        Defendant’s arguments for dismissal of the negligent misrepresentation and fraud claims again
   12
        rehashes its arguments concerning Rule 9(b) and allegations that Plaintiffs have not alleged
   13
        affirmative misrepresentations and reliance. MTD at 22-23. The Court should therefore deny
   14
        dismissal of the negligent misrepresentation and fraud claims for the same reasons set forth above.
   15
   16 See Sections III.B, supra.
   17          Defendant argues that Plaintiffs’ unjust enrichment claim fails because “the allegations do
   18 not support any such misrepresentation or unjust gain…” MTD at 22. This argument rehashes
   19
        Defendant’s arguments concerning the reasonable consumer standard. Accordingly, the Court
   20
        should deny Defendant’s request to dismiss Plaintiff’s unjust enrichment claim for the same
   21
        reasons discussed at length and set forth in Section III.C.1., supra.
   22
   23   IV.    CONCLUSION

   24          For the foregoing reasons, Defendant’s Motion to Dismiss should be denied.

   25 Alternatively, if the Court determines the pleadings are deficient, Plaintiffs respectfully request
   26 leave to amend.
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                  25
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 35 of 36 Page ID #:269



    1                                     ORLOWSKY LAW, LLC

    2
    3 Dated: July 8, 2019                 By      /s/ Daniel J. Orlowsky
                                                  DANIEL J. ORLOWSKY
    4
    5                                          Daniel J. Orlowsky (Pro Hac Vice)
                                               7777 Bonhomme Ave., Suite 1910
    6                                          St. Louis, MO 63105
                                               Phone: 314-725-5151
    7                                          Fax: 314-455-7375
                                               dan@orlowskylaw.com
    8
    9                                          Adam M. Goffstein (Pro Hac Vice)
                                               GOFFSTEIN LAW, LLC
   10                                          7777 Bonhomme, Suite 1910
                                               St. Louis, Missouri 63105
   11                                          Phone: (314) 725-5151
                                               Fax: (314) 455-7278
   12                                          adam@goffsteinlaw.com

   13                                          Co-Interim Class Counsel

   14                                          James A. Morris, Esq. (CSBN 296852)
                                               Shane A. Greenberg, Esq. (CSMN 210932)
   15                                          MORRIS LAW FIRM
                                               4111 W. Alameda Avenue, Suite 611
   16                                          Burbank, CA 91505
                                               Tel: (747) 283-1144
   17                                          Fax: (747) 283-1143
                                               jmorris@jamlawyers.com
   18                                          jreenberg@jamlawyers.com
   19                                          Attorneys for Plaintiff
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx               26
        OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-02038-PA-GJS Document 36 Filed 07/08/19 Page 36 of 36 Page ID #:270



    1                                     CERTIFICATE OF SERVICE

    2          I hereby certify that I electronically filed the foregoing document with the Clerk of the Court
    3
        for the United States District Court, Central District of California, by using the Court’s CM/ECF
    4
        system on July 8, 2019.
    5
               I certify that all participants in the case are registered CM/ECF users and that service will be
    6
        accomplished by the Court’s CM/ECF system.
    7
    8
    9 Dated: July 8, 2019                   By        /s/ Daniel J. Orlowsky
   10                                                 DANIEL J. ORLOWSKY

   11                                             Daniel J. Orlowsky (Pro Hac Vice)
                                                  ORLOWSKY LAW, LLC
   12                                             7777 Bonhomme Ave., Suite 1910
   13                                             St. Louis, MO 63105
                                                  Phone: 314-725-5151
   14                                             Fax: 314-455-7375
                                                  dan@orlowskylaw.com
   15
                                                  Attorney for Plaintiff and the Proposed Class
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Case No. 2:19-cv-02038-PA-GJSx                  27
        OPPOSITION TO MOTION TO DISMISS
